DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 29 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Originally presented claims 1-6, 30, 32, 34, 36, and 38 (group I) and newly submitted claims 29, 31, 33, 35, and 37 (group II) are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination of group I does not require the particulars of the subcombination of group II which requires one or more ligands selected from the group consisting of; a thiol; an amino acid; a thioglycolic acid; an alkylated phthalimide linked to the nanoparticle surface via an aliphatic hydrocarbon chain having from 1 to about 12 carbon atoms covalently bound to the aromatic benzene ring wherein said alkylation species is a primary amine having from about 1 to about 20 carbon atoms; an aliphatic amine having from 1 to about 20 carbon atoms; and citric acid.  Additionally, the combination as claimed can be materially different such as the alignment layer is located by the electrode layers.  The subcombination of group II has separate utility such as detecting hazardous or non-hazardous gases based on the chosen ligand.  
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 29, 31, 33, 35, and 37 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment
The amendments and remarks, filed on 8/8/2022, has been entered. The previous prior art rejection has been modified to address the claim amendments.
The amendments and remarks, filed on 8/8/2022, has been entered.  The claim amendments overcome the 112(b) rejection of claims 1 and 2.

Claim Status
Claims 1-38 are pending with claims 1-6, 30, 32, 34, 36, and 38 are being examined and claims 7-28, 29, 31, 33, 35, and 37 are withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al (US 20160018371 A1; hereinafter “Acharya”; foreign priority filed 3/12/2014; already of record) in view of Hegmann et al (US 20160060529 A1; hereinafter “Hegmann”; published 3/3/2016; already of record). 
Regarding claim 1, Acharya teaches a liquid crystal sensor for detecting hazardous or non-hazardous gases and vapors (Acharya; Abstract; devices and methods related to detecting gaseous analytes by monitoring changes in liquid crystals), comprising: 
a liquid crystal cell (Archarya; para [18]; liquid crystal assay device) comprising: nematic liquid crystal molecules (Acharya; para [18, 143]; phase transition in the liquid crystal composition from a first phase selected from the group consisting of a nematic phase…"nematic" refers to liquid crystals in which the long axes of the molecules); a first substantially transparent substrate; a second substantially transparent substrate (Acharya; para [14, 22, 29, 29]; the substrate is a glass substrate…sensor devices further comprise a second substrate oriented opposite of the first substrate to define a compartment), a first substantially transparent conductive electrode layer operatively connected to the first substantially transparent substrate (Acharya; para [29, 230, 235]; glass plate (SiO.sub.2) onto which a first metal layer such as titanium or gold has been layered…metal film is used as an electrode and it is necessary for the film to be transparent or semi-transparent to light); an alignment layer (Acharya; para [18, 24, 175]; the liquid crystal composition undergoes an orientational transition in the presence of the analyte, such as a change in the orientation of the optical axis of the liquid crystal; examiner interprets the liquid crystal layer as the alignment layer) located on at least a portion of the first substantially transparent conductive layer (Acharya; para [18, 24, 175]; Fig. 39; examiner notes the alignment layer is located on the substrate and the substrate comprises the first substantially transparent conductive layer), one or more ligands (Acharya; para [126, 142, 224]; Metallotropic liquid crystals refers to metal complexes of organic ligands); 
one or more ligands being capable of detecting hazardous, or non-hazardous gases or vapors (Acharya; para [224]; particular liquid crystal composition will be based on the analyte that interacts with LC either by metal-ligand coordination interaction). 
Acharya does not teach a plurality of nanoparticles located on said alignment layer; wherein said nanoparticles are substantially covered by the one or more ligands capable of detecting hazardous, or non-hazardous gases or vapor; wherein said nematic liquid crystal molecules are located between the first substantially transparent substrate and the second substantially transparent substrate and are in contact with said ligand coated nanoparticles; and wherein the one or more ligands are selected from the group consisting of; a thiol; an amino acid; a thioglycolic acid; an alkylated phthalimide linked to the nanoparticle surface via an aliphatic hydrocarbon chain having from 1 to about 12 carbon atoms covalently bound to the aromatic benzene ring wherein said alkylation species is a primary amine having from about 1 to about 20 carbon atoms; an aliphatic amine having from 1 to about 20 carbon atoms; and citric acid.
However, Hegmann teaches an analogous art of a patterned liquid crystal cell (Hegmann; Abstract) comprising a plurality of nanoparticles located on an alignment layer (Hegmann; para [15, 52]; Fig. 1; a liquid crystal device having one or more same or different capped nanoparticle…The printed, capped nanoparticle-containing composition layer is present on one or more portions of a cell surface. For example, the printed layer can be printed directly on the electrode layer or an alignment layer when present), said nanoparticles being substantially covered by one or more ligands (Hegmann; para [14]; nanoparticle capped with a protective layer of hydrocarbon chains); wherein said nematic liquid crystal molecules are located between said substantially transparent substrates and are in contact with said ligand coated nanoparticles (Hegmann; Fig. 1); and wherein the one or more ligands are selected from the group consisting of; a thiol; an amino acid; a thioglycolic acid; an alkylated phthalimide linked to the nanoparticle surface via an aliphatic hydrocarbon chain having from 1 to about 12 carbon atoms covalently bound to the aromatic benzene ring wherein said alkylation species is a primary amine having from about 1 to about 20 carbon atoms; an aliphatic amine having from 1 to about 20 carbon atoms; and citric acid (Hegmann; para [72, 81]; thiol-capped gold NPs).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the one or more ligands of Acharya to cover the nanoparticles as taught by Hegmann, because Hegmann teaches that the nanoparticles capped with a protective layer of hydrocarbon chains are used to affect the alignment of the liquid crystal (Hegmann; para [41]).  Additionally, it would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the one or more ligands of Acharya to be thiol as taught by Hegmann, because Hegmann teaches the alkylthiol-capped gold NPs feature a unique electro-optic response (Hegmann; para [81]).  Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange the nematic liquid crystal molecules of Acharya in the manner of between said substantially transparent substrates and are in contact with said ligand coated nanoparticles as taught by Hegmann as this is a known and suitable arrangement for nematic liquid crystal molecules in the art.  Further, it is a matter of engineering design to arrange the nematic liquid crystal molecules in different ways, where the change in form or shape, without any new or unexpected result, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).  Finally, one would have a reasonable expectation of success by changing the arrangement of the nematic liquid crystal molecules to the claimed limitation as Hegmann teaches this arrangement is a known and suitable arrangement in the art, because Hegmann teaches that the arrangement of nematic liquid crystal molecules between said substantially transparent substrates and are in contact with said ligand coated nanoparticles improve quality of homeotropic alignment (Hegmann; para [69]).  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A).  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).  
Note: The instant claims contain a large amount of functional language (ex: "for detecting... "; “being capable…”). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Regarding claim 30, modified Acharya teaches the liquid crystal sensor according to claim 1 (the ligand of Acharya is modified to consist of thiol as taught by Hegmann discussed above in claim 1), wherein the one or more ligands comprises the thiol (Hegmann; para [72, 81]; thiol-capped gold NPs).
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya in view of Hegmann, and in further view of Shaffer et al (US 20150126359 A1; hereinafter “Shaffer”; already of record). 
Regarding claim 2, modified Acharya teaches the liquid crystal sensor according to claim 1 (the liquid crystal cell of Acharya is modified to comprise the nanoparticles as taught by Hegmann discussed above in claim 1), wherein said nanoparticles comprise one or more of silver, gold, palladium, platinum, or carbon dot cores, or any combination thereof (Hegmann; para [10, 19]; gold NPs); wherein the particle size of said nanoparticles is from about 1 to about 20 nanometers (Hegmann; para [46]; The average size, herein the largest dimension of a capped nanoparticle, for example a diameter of a sphere, is no greater than 10 or 25 nanometers. In other embodiments, the average size is from 1 to 9 nm); and wherein printed nanoparticles are in the form of a pattern, a symbol, a design, a logo, a display, a picture, a character, or any combination thereof (Hegmann; para [64]; printed NPs on bare ITO surfaces to show that patterned NP-induced LC alignment).
Modified Archarya does not teach wherein at least about 60% of the total surface area of said nanoparticles are coated with said one or more ligands. 
However, Shaffer teaches an analogous art of functionalized nanoparticles (Shaffer; Abstract) wherein at least about 60% of the total surface area of said nanoparticles are coated with said one or more ligands (Shaffer; para [94]; a surface coverage of ligand X bound to the nanoparticle of 1-90%).  Examiner notes it would have gave been obvious to have a total surface area of at least 60-90% because Shaffer teaches partial surface coverage is useful for applications such as catalysis (Shaffer; para [94]).  It would have been obvious to one of ordinary skill in the art to have modified the ligands of modified Acharya to cover at least 60% of the nanoparticles as taught by Shaffer, because Shaffer teaches that the catalyst surface area is maximized which correlates with high activity and selectivity (Shaffer; para [98]). 
Regarding claim 3, modified Acharya teaches the liquid crystal sensor according to claim 2 (the liquid crystal cell of Acharya is modified to comprise the nanoparticles as taught by Hegmann discussed above in claim 1), said ligands being capable of chemically reacting with said one or more hazardous or non-hazardous gases, or vapors, or any combination thereof; wherein said hazardous gases comprise a halogen; a phosgene, a cyanide, an aliphatic amine, a hydrazine, dimethyl sulfide or dimethyl selenium, or any combination thereof; wherein said non-hazardous gas comprises a ketone or a dialkylchalcogenide (Acharya; para [17, 224]; detect the analytes H2S, HCHO, NO2…the analyte interacts with LC by metal-ligand coordination interaction).
Modified Archarya does not teach wherein at least about 80% of the total surface area of the nanoparticles is coated with said one or more ligands.
However, Shaffer teaches an analogous art of functionalized nanoparticles (Shaffer; Abstract) wherein at least about 80% of the total surface area of said nanoparticles are coated with said one or more ligands (Shaffer; para [94]; a surface coverage of ligand X bound to the nanoparticle of 1-90%).  Examiner notes it would have gave been obvious to have a total surface area of at least 80-90% because Shaffer teaches partial surface coverage is useful for applications such as catalysis (Shaffer; para [94]).  It would have been obvious to one of ordinary skill in the art to have modified the ligands of modified Acharya to cover at least 80% of the nanoparticles as taught by Shaffer, because Shaffer teaches that the catalyst surface area is maximized which correlates with high activity and selectivity (Shaffer; para [98]).
Regarding claim 4, modified Acharya teaches the liquid crystal sensor according to claim 3 (the liquid crystal cell of Acharya is modified to comprise the nanoparticles as taught by Hegmann discussed above in claim 1), wherein the first substantially transparent substrate and the second substantially transparent substrate comprise glass, quartz, or a substantially transparent polymer, or any combination thereof (Acharya; para [14, 22, 29, 29]; the substrate is a glass substrate); and wherein said alignment layer comprises a polyimide, polyvinyl alcohol, SiOx where x is 0 to 2, or an aliphatic siloxane (Acharya; para [175]; a uniform alignment of LC on surfaces coated with polymer films, e.g., films formed from poly(vinyl acetate)); or any combination thereof, and wherein said liquid crystal cell has a pattern printed thereon (Acharya; para [43]; Fig. 1; the surface is a patterned surface, for example, a patterned surface that comprises a feature such as a grid, a channel, a pillar, or an assay area, or a combination thereof).
Modified Acharya does not teach wherein said substantially transparent conductive electrode comprises indium tin oxide, tin oxide, or indium oxide, or any combination thereof.  
However, Hegmann teaches an analogous art of a patterned liquid crystal cell (Hegmann; Abstract) comprising a substantially transparent conductive electrode wherein said substantially transparent conductive electrode comprises indium tin oxide, tin oxide, or indium oxide, or any combination thereof (Hegmann; para [4, 19]; Fig. 1; transparent electrodes usually indium tin oxide, ITO).  It would have been obvious to one of ordinary skill in the art to have modified the transparent conductive electrode of modified Acharya to comprise indium tin oxide as taught by Hegmann, because Hegmann teaches that ITO surface provides high quality homeotropically aligned features (Hegmann; para [69]). 
Regarding claim 5, modified Acharya teaches the liquid crystal sensor according to claim 2 (the ligand of Acharya is modified to consist of thiol as taught by Hegmann discussed above in claim 1),  wherein said hazardous gas is chlorine, iodine, or bromine, or any combination thereof (Acharya; para [171]; device that is responsive to several substances, e.g., a class of compounds (e.g. halogen)); and wherein said ligand is the thiol; and wherein the thiol is an aliphatic thiol comprising an aliphatic group having from about 1 to about 20 carbon atoms, or a non-aliphatic thiol having from about 2 to about 12 carbon atoms (Hegmann; para [89]; gold NPs capped with dodecanethiol).
Regarding claim 6, modified Acharya teaches the liquid crystal sensor according to claim 3 (the ligand of Acharya is modified to consist of thiol as taught by Hegmann discussed above in claim 1), wherein said hazardous gas is chlorine, iodine, or bromine, or any combination thereof; wherein said ligand is the thiol; and wherein the thiol comprises an aliphatic thiol wherein said aliphatic group has from about 6 to about 12 carbon atoms (Hegmann; para [89]; gold NPs capped with dodecanethiol).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Acharya in view of Hegmann, and in further view of Compagnone et al (“Gold nanoparticles-peptide based gas sensor arrays for the detection of food aromas”, 2013, Biosensors and Bioelectronics, 42, 15, pp 618-625; hereinafter “Compagnone”). 
Regarding claim 32, modified Acharya teaches the liquid crystal sensor according to claim 30, with the thiol. 
Modified Acharya does not teach wherein the thiol is an aliphatic thiol of the formula 

    PNG
    media_image1.png
    93
    121
    media_image1.png
    Greyscale

where n is from 1 or 2 to about 16.
However, Compagnone teaches an analogous art of gas sensor based on modified gold nanoparticles (Compagnone; Abstract) wherein said nanoparticles are substantially covered by one or more ligands wherein the one or more ligands are selected from the group consisting of a thiol wherein the thiol is an aliphatic thiol of the formula where n is from 1 or 2 to about 16 (Compagnone; pp 619; GNPs were functionalized with thioglycolic acid; examiner notes thioglycolic acid is a ligand consisting of a thiol and comprises the carboxylic acid group as read in para [40, 41] of the instant specification).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the thiol ligands of modified Acharya to be an aliphatic thiol of the formula as taught by Compagnone, because Compagnone teaches that the modified NPs have increased sensibility (Compagnone; pp 619).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Acharya in view of Hegmann, and in further view of Bharadwaj et al (“Gold nanoparticle coated U-bend fibre optic probe for localized surface plasmon resonance based detection of explosive vapours”, 2013, Chemical Society Reviews, 46, pp 5311-5346; hereinafter “Bharadwaj”).
Regarding claim 34, modified Acharya teaches the liquid crystal sensor according to claim 30, with the thiol. 
Modified Acharya does not teach wherein the thiol is an aliphatic thiol of the formula

    PNG
    media_image2.png
    56
    150
    media_image2.png
    Greyscale

n wherein n is 0, or 1 to about 10.
However, Bharadwaj teaches an analogous art of gold nanoparticles for vapour detection (Bharadwaj; Abstract) comprising one or more ligands are selected from the group consisting of a thiol wherein the thiol is an aliphatic thiol of the formula where n wherein n is 0, or 1 to about 10 (Bharadwaj; pp 805; cysteamine functionalized gold nanoparticles).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the thiol ligands of modified Acharya to be the formula as taught by Bharadwaj, because Bharadwaj teaches that cysteamine improves sensor selectivity (Bharadwaj; pp 811). 
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Acharya in view of Hegmann, and in further view of Potyrailo (“Toward high value sensing: monolayer-protected metal nanoparticles in multivariable gas and vapor sensors”, 2017, Chemical Society Reviews, 46, pp 5311-5346; hereinafter “Potyrailo”).
Regarding claim 36, modified Acharya teaches the liquid crystal sensor according to claim 30, with the thiol. 
Modified Acharya does not teach wherein the thiol is a non-aliphatic thiol having from about 2 to about 12 carbon atoms.
However, Potyrailo teaches an analogous art of ligand-functionalized metal nanoparticles (Potyrailo; Abstract) wherein the one or more ligands are selected from the group consisting of a thiol wherein the thiol is a non-aliphatic thiol having from about 2 to about 12 carbon atoms (Potyrailo; pp 5316; Table 1; ligand thiophenol).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the thiol ligands of modified Acharya to be non-aliphatic thiol as taught by Potyrailo, because Potyrailo teaches that the ligand detects aromatic hydrocarbons such as BTEXN volatiles (Potyrailo; Table 1). 
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Acharya in view of Hegmann, and in further view of Galizia et al (“Sorption and transport of hydrocarbons and alcohols in addition-type poly(trimethyl silyl norbornene). I: Experimental data”, 2011, Journal of Membrane Science, 385-386, pp 141-153; hereinafter “Galizia”). 
Regarding claim 38, modified Acharya teaches the liquid crystal sensor according to claim 1, further comprising: a gas-permeable membrane (Acharya; para [231]; organic polymers are utilized as substrate materials. Organic polymers useful as substrates in the present technology include polymers that are permeable to gases).  
Modified Acharya does not teach the gas-permeable membrane comprising poly(trimethylsilylnorbornene) (PTMSN).
However, Minelli teaches an analogous art of a gas permeable polymer (Galizia; Abstract) comprising poly(trimethylsilylnorbornene) (PTMSN) (Galizia; pp 141).  It would have been obvious to one of ordinary skill in the art by the effective filing date to modify the gas-permeable membrane of modified Acharya to comprise PTMSN as taught by Minelli, because Minelli teaches that PTMSN is intrinsically stable and permeable to hydrocarbon vapors (Galizia; pp 141, 143). 

Response to Arguments
Applicant’s arguments filed, 8/25/2022, have been considered but are moot because the arguments are towards the amended claims and not the current prior art rejection.
Because the examiner is relying on the same prior art to address the amended claims, then Applicant's arguments have been fully considered, and some of the arguments are not found to be persuasive. The non-persuasive arguments are addressed below.
In the applicant’s arguments, on pp 9-10, the applicant argues that the Acharya does not disclose the one or more ligands are selected from a thiol.  Examiner agrees.  However, the examiner does not rely on Acharya to teach the limitation.  Acharya does not teach wherein the one or more ligands are selected from the group consisting of; a thiol; an amino acid; a thioglycolic acid; an alkylated phthalimide linked to the nanoparticle surface via an aliphatic hydrocarbon chain having from 1 to about 12 carbon atoms covalently bound to the aromatic benzene ring wherein said alkylation species is a primary amine having from about 1 to about 20 carbon atoms; an aliphatic amine having from 1 to about 20 carbon atoms; and citric acid.  However, Hegmann teaches an analogous art of a patterned liquid crystal cell (Hegmann; Abstract) comprising a plurality of nanoparticles being substantially covered by one or more ligands (Hegmann; para [14]; nanoparticle capped with a protective layer of hydrocarbon chains); wherein said nematic liquid crystal molecules are located between said substantially transparent substrates and are in contact with said ligand coated nanoparticles (Hegmann; Fig. 1); and wherein the one or more ligands are selected from the group consisting of; a thiol; an amino acid; a thioglycolic acid; an alkylated phthalimide linked to the nanoparticle surface via an aliphatic hydrocarbon chain having from 1 to about 12 carbon atoms covalently bound to the aromatic benzene ring wherein said alkylation species is a primary amine having from about 1 to about 20 carbon atoms; an aliphatic amine having from 1 to about 20 carbon atoms; and citric acid (Hegmann; para [72, 81]; thiol-capped gold NPs).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the one or more ligands of Acharya to be thiol as taught by Hegmann, because Hegmann teaches the alkylthiol-capped gold NPs feature a unique electro-optic response (Hegmann; para [81]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798